902 F.2d 29Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Carrie L. MCDOWELL;  James E. McDowell, Plaintiffs-Appellants,v.HUNTINGTON FEDERAL SAVINGS AND LOAN ASSOCIATION, INC.;  PaulAshcraft;  John Freeman;  K.E. McGinnis,Defendants-Appellees.
No. 89-2811.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 28, 1990.Decided April 17, 1990.

Appeal from the United States District Court for the Southern District of West Virginia, at Huntington.  Robert J. Staker, District Judge.  (C/A No. 87-420-3)
Carrie L. McDowell, James E. McDowell, appellants pro se.
Bruce A. Toney, Flynn, Max, Miller & Toney, Huntington, W.Va., for appellees.
S.D.W.Va.
AFFIRMED.
Before K.K. HALL and WILKINSON, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Carrie L. McDowell and James E. McDowell appeal from the district court's order dismissing their civil action pursuant to Fed.R.Civ.P. 41(b).  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  McDowell v. Huntington Federal Savings and Loan Association, Inc., C/A No. 87-420-3 (S.D.W.Va. Sept. 20, 1989).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED